In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-852V
                                        Filed: May 2, 2017

* * * * * * * * * * * * * * * *
ADAM LUNA, parent of E.L., a minor *
                                   *                         Special Master Sanders
          Petitioner,              *
                                   *
v.                                 *                         Attorneys’ Fees and Costs;
                                   *                         Reasonable Amount Requested.
SECRETARY OF HEALTH                *
AND HUMAN SERVICES,                *
                                   *
          Respondent.              *
* * * * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Julia W. McInerny, United States Department of Justice, Washington, D.C., for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On October 29, 2013, Adam Luna (“Petitioner”) filed a petition on behalf of his minor
child, E.L., for compensation pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §§ 300aa-10 to -34 (2012). Petitioner alleged that as a result of an influenza (“flu”)
vaccine administered on December 1, 2010, E.L. suffered neurological injuries and/or transverse
myelitis (“TM”). Decision, ECF No. 58. On October 18, 2016, Special Master Hamilton-
Fieldman issued a decision awarding compensation to Petitioner pursuant to the parties’ joint
stipulation. Id.

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
        On March 1, 2017, Petitioner filed an application for attorneys’ fees and costs. Mot.
Att’ys’ Fees & Costs, ECF No. 66. Petitioner requested attorneys’ fees in the amount of
$62,049.25 and attorneys’ costs in the amount of $19,997.44. Id. at 1. Petitioner also requested
$108.98 for costs personally incurred in the course of this litigation, for a total of $82,155.67. Id.

         Respondent indicated that “[t]o the extent the Special Master is treating [P]etitioner’s
request for attorneys’ fees and costs as a motion that requires a response from [R]espondent . . .
Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case.” Resp’t’s Resp. 2 , ECF No. 68. Respondent recommended that the
undersigned exercise her discretion and determine a reasonable award for attorneys’ fees and
costs. Id. at 3. On March 10, 2017, Petitioner submitted an Amended Motion for Attorneys’
Fees and Costs. Amend. Mot. Att’ys’ Fees & Costs, ECF No. 69. Petitioner stated that he
received an additional invoice from his guardianship attorney and therefore sought to amend his
motion for fees. Id. at n.1. Petitioner requested the same amount of attorneys’ fees and personal
costs, but he increased his request for attorneys’ costs to $20,207.44, for a total of $82,365.67.
Id. at 1. Respondent did not submit a response to Petitioner’s amended motion, nor did
Petitioner file a reply thereafter. See Docket Rep.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $82,256.69,3 in the
form of a check made payable jointly to Petitioner and Ronald C. Homer, of Conway,
Homer, P.C.; and the amount of $108.98, in the form of a check made payable to Petitioner
only. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4


       IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                  2